Citation Nr: 9919462	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-30 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for right sciatic 
neuritis.  

3.  Entitlement to service connection for a right hip strain.  

4.  Entitlement to service connection for a leg disability.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant, his former spouse and [redacted]
ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active air service from October 1968 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
denied the claims listed on the title page above.  In April 
1996, the Board discussed the procedural details of the case 
and remanded it for further evidentiary development.  

At the time of the Board's Apri1 1996 remand, the California 
Department of Veterans Affairs represented the appellant.  
Subsequently, the appellant relocated to an area served by 
the RO in New Orleans, Louisiana.  (Unless otherwise 
specified, references in this decision to the "RO" are to 
either the New Orleans RO or the Los Angeles RO.)  Since the 
appellant relocated, the New Orleans RO in January 1997 
forwarded to him a blank VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
and informed him of the services of several local 
representatives, inviting him to complete the form if he 
desired the services of one such representative.  The 
California Department of Veterans Affairs was not listed as 
it does not provide service outside of the State of 
California.  The appellant did not respond and the record 
does not show that he has appointed another representative.  
Thus, it appears that his preference is not to be represented 
in this matter.  

(In March 1996, a private attorney contacted a VA medical 
facility in New Orleans, forwarded an authorization signed by 
the appellant, and requested copies of all medical records 
concerning the appellant.  The attorney did not indicate the 
reason for the request; specifically, he did not state that 
he represented the appellant in the matter currently before 
the Board.)  

In the April 8, 1996 remand, the Board noted that the RO had 
denied service connection for a left shoulder disorder in an 
April 26, 1995 rating decision.  Since the appellant had not 
filed a notice of disagreement with that determination, the 
Board reported that the claim was not in appellate status.  
Four days after the Board's remand, the appellant filed a 
notice of disagreement.  The RO issued a statement of the 
case on the issue in September 1996.  However, the appellant 
did not file a substantive appeal within the applicable 60-
day time limit thereafter.  See 38 C.F.R. § 20.302(b) (1998).  
Therefore, the appeal is not perfected and the Board does not 
have jurisdiction to consider the claim.  

Appellate consideration of the issue of entitlement to 
service connection for a psychiatric disability, including 
PTSD, will be held in abeyance pending completion of the 
evidentiary development requested in the remand portion of 
this decision below. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder is well grounded and all available relevant 
evidence necessary for an equitable disposition of the claim 
has been obtained by the RO.  

2.  The current low back disability is shown to be related to 
post-service injuries and is not due to in-service injury.  

3.  Competent evidence has not been submitted linking current 
right sciatic neuritis with service.  

4.  Competent evidence has not been submitted linking a 
current right hip strain with service.  

5.  Competent evidence has not been submitted linking a 
current leg disability with service.  

6.  The appellant's current bilateral hearing impairment does 
not constitute a disability for VA compensation purposes.    


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The claim for service connection for right sciatic 
neuritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim for service connection for a current right hip 
strain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim for service connection for a current leg 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generally Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, sensorineural hearing loss and arthritis 
manifested to a degree of 10 percent within one year from the 
date of termination of such service shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Espiritu v. Brown, 2 Vet. App. 492, 494-95 
(1992).  Thus, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

II.  Orthopedic Claims

The service medical records are silent as to the presence of 
a lumbosacral strain during service.  A July 1969 service 
clinical record noted the appellant complained of stiffness 
of the neck.  A March 1970 service clinical record discussed 
a strain of the right hip.  An April 1970 service clinical 
record reported his complaints of swelling in the thighs.  
The June 1971 separation examination indicated that the 
appellant did not complain of recurrent back pain, arthritis, 
bone, joint, or other deformity, painful or "trick" 
shoulder, "trick" or locked knee, or neuritis.  His spine, 
lower extremities and musculoskeletal system were clinically 
evaluated as normal on June 1971 service separation medical 
examination.  

Private clinical records from April 1986 to September 1987 
indicate that the appellant had recurrent low back and right 
lower extremity pain, degenerative lumbar changes, and 
arthralgia of the knees.  Multiple September 1987 clinical 
records relate the current problems to motor vehicle 
accidents in the 1970s, including accidents in 1974, 1975, 
1979, and 1981.  

In a February 1992 statement, a private physician wrote that 
the appellant was being evaluated for a possible ruptured 
disc with symptomatology dating back to active duty.  Private 
clinical records prepared from October 1991 to February 1992 
showed prescription of a cane and back brace and findings of 
a possible ruptured disc, a herniated nucleus pulposus with 
left L5-S1 compromise, and a long history of low back pain.  

VA examination in April 1992 indicated that the appellant 
complained of low back pain radiating into his right lower 
extremity since 1969 when he was treated in service as an 
outpatient.  He stated he began having trouble walking in the 
early 1970s.  Examination revealed that he used a cane for 
walking, could not walk on his toes or heels, complained of 
pain in the hips and low back, and had limited spine, knee, 
and hip motion.  There was tenderness over the right buttock 
in the region of the sciatic notch, on the right thigh along 
the course of the right sciatic nerve, over the lumbar spine, 
and over the right sacroiliac joint.  The diagnoses included 
lumbosacral strain, disc disease L2-L3, degenerative 
arthritis of the lumbar spine, and right sciatic neuritis.  
X-ray studies of the lumbar spine and sacroiliac joints 
revealed moderate degenerative changes with slight narrowing 
of the disc space at L2-L3 that might be post-traumatic.  

The appellant's former spouse wrote in a July 1992 statement 
that the appellant lifted sandbags, aircraft parts, tires, 
and cargo during service as an aircraft mechanic and 
crewmember in service.  She added that the appellant, today, 
can throw his back out by just bending over to tie his shoes.  

The appellant and his former spouse testified at his October 
1994 hearing that his orthopedic complaints, including those 
involving his low back, radiating pain, right sciatic 
neuritis, and leg problems, are related to his duties in 
service.  He stated he lifted heavy objects in his aircraft-
maintenance position.  He also indicated that he flew with 
the aircraft and sought treatment at various different 
locations where the aircraft flew, so that entries reflecting 
the treatment were not always entered into his service 
medical records.  

A.  Low Back Disorder

The claim of service connection for a low back disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, it is not inherently implausible.  See Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.  The evidence of 
record includes current evidence of a low back disorder, 
characterized in the April 1992 VA examination report as 
lumbosacral strain and degenerative arthritis of the lumbar 
spine.  Although the service medical records are silent as to 
a low back disorder in service, the appellant's testimony of 
such injury must be presumed true and are conditionally 
accepted as showing in-service injury for purposes of the 
second element of a well-grounded claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993) (truthfulness of this evidence must be 
presumed when determining whether a claim is well grounded).  
The February 1992 private physician's statement, indicating 
that the ruptured disc symptomatology dated to the 
appellant's service, must also be presumed true on its face, 
solely in satisfaction of the final element of 
wellgroundedness by linking the current symptoms to service.  

Because the claim is well grounded, the VA has a resulting 
duty to assist the appellant in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  In addition 
to efforts undertaken by the RO, the Board remanded the claim 
in April 1996 for further development, including securing 
information from the appellant as to his history of treatment 
for his low back complaints.  The appellant is entitled to 
compliance with the Board's remand directives.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

The RO sought information from the appellant in a May 1996 
letter sent to an address in California and a November 1996 
letter sent to an address in Louisiana.  The appellant 
offered no response.  VA must demonstrate that its 
communications were sent to the claimant's last address of 
record.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
record shows that the November 1996 letter was sent to the 
appellant at his last known address in Louisiana.  The postal 
service, though, confirmed in August 1998 that the appellant 
moved from this last known address and left no forwarding 
address.  Moreover, the local VA medical facility did not 
have a more current address and efforts to reach the 
appellant via telephone showed that his telephone was 
disconnected.  

VA has taken appropriate action in an attempt to locate the 
appellant.  However, in the normal course of events, the 
appellant must keep VA apprised of his whereabouts.  If he 
does not, as apparently is the case here, VA is not required 
to turn up heaven and earth to find him.  Id.  The "duty to 
assist is not always a one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

The April 1996 remand also directed that the RO schedule the 
appellant for a VA orthopedic examination to determine the 
etiology of the current low back disorder.  Prior to 
scheduling the examination, the appellant moved and left no 
forwarding address, nor has he contacted the RO, the VA 
medical facility, or his representative.  While he is 
entitled to compliance with the Board's remand directives, it 
is impossible to accurately notify him of the date, time, and 
place of this examination.  In this case, his failure to 
comply with his duty to keep VA informed of his whereabouts 
outweighs his entitlement to compliance with the remand 
directives.  Compare Hyson, 5 Vet. App. at 265 (appellant 
must keep VA informed of whereabouts), with Stegall, 11 Vet. 
App. at 270-71 (appellant entitled to compliance with remand 
directives).  On review, the Board sees no areas in which 
further development may be fruitful.  

As to the merits of the claim, the key consideration in this 
case is whether the current low back symptomatology can be 
linked to the appellant's claimed in-service injuries or 
symptoms.  The evidence here falls essentially into two 
categories: evidence that does not constitute competent 
medical evidence of such a link and evidence that does.  

The evidence that does not constitute competent medical 
evidence of such a link includes the April 1992 VA 
examination report, the appellant's spouse's July 1992 
statement, and the October 1994 personal hearing testimony.  
The April 1992 VA examiner noted that the appellant 
complained of low back pain since service and diagnosed 
various low back disorders.  The examiner, however, was 
silent as to any link between the current low back disorders 
and his service.  This evidence represents information simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, and does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).  Thus, to the extent that these clinical 
reports based a finding on a recitation by the appellant of 
his own medical history, the information is not probative 
evidence as to the etiology of the disorder.  

The appellant's spouse wrote in July 1992 that the appellant 
lifted heavy objects as part of his military duties; the 
appellant and his spouse similarly testified in October 1994, 
and added that he was treated in service for back 
symptomatology.  Generally, statements prepared by lay 
persons, who are ostensibly untrained in medicine, cannot 
constitute competent medical evidence to render a claim well 
grounded.  A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that either the appellant or his spouse have the 
requisite expertise to render a medical opinion.  As such, 
the probativeness of their testimony is significantly 
reduced.  

The evidence that does constitute competent medical evidence 
of the etiology of the disorders includes the February 1992 
private physician's statement and the September 1987 private 
clinical records.  The February 1992 statement links the 
current disorder to service.  The basis for this opinion, 
though, is unclear.  For example, it is unclear whether in 
rendering the opinion the physician reviewed clinical 
records, including the service medical records, or whether 
the statement was based on the appellant's verbal history to 
the examiner.  If the former, the opinion should be given 
more weight than if the latter.  Cf. LeShore, 8 Vet. App. at 
410 (unenhanced notations by medical professionals do not 
constitute competent medical evidence).  Moreover, the 
statement was prepared at about the time of the appellant's 
initial application for service connection, thereby lending 
suspicion to the inference that the statement was prepared so 
as to assist in securing VA benefits rather than as an 
accurate description of the etiology of the disorder.  

The September 1987 private clinical records paint an entirely 
different picture, as they connect the appellant's current 
low back symptomatology to four post-service motor vehicle 
accidents.  The first of these accidents, in 1974, occurred 
between two and three years after the appellant separated 
from service.  The clinical records were prepared prior to 
the appellant's application for benefits and are, therefore, 
more probative than the February 1992 physician's statement.  
The medical evidence identifying motor vehicle accidents in 
1974, 1975, 1979, and 1981 as the etiology of the current low 
back disorder outweighs the limited evidence suggesting an 
etiology based on an in-service injury, including the 
February 1992 private physician's statement, the recent 
testimony and contentions of the appellant and his spouse, 
and the April 1992 VA examination report.  Based on the 
evidence of record and in light of the analysis above, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disorder.  

B.  Right Sciatic Neuritis, a Right Hip Strain, and Leg 
Disability

As to whether these claims are well grounded, it is initially 
noted that the evidence documents symptomatology sufficient 
to currently identify right sciatic neuritis, a right hip 
loss of motion, and a right knee arthralgia and pain.  
Private clinical records from April 1986 to September 1987 
showed right lower extremity pain and right knee arthralgia.  
Moreover, the April 1992 VA examination report revealed a 
diagnosis of right sciatic neuritis and findings of loss of 
motion of the right hip and right knee arthralgia.  This 
evidence compromises competent medical evidence of these 
current disorders.  See Epps, 126 F.3d at 1468; Caluza, 7 
Vet. App. at 506.  The appellant contends that these are 
related to injuries he incurred in service, which must be 
presumed to have occurred for purposes of a well-grounded 
claim.  See Robinette, 8 Vet. App. 75-76; King, 5 Vet. App. 
21.  

The record does not include, however, competent medical 
evidence linking the presumed in-service injuries and the 
current disorders.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.  The April 1992 VA examination report included a 
diagnosis of right sciatic neuritis and findings of right hip 
and knee symptomatology, but did not link these noted 
disorders to service.  Similarly, the April 1986 to September 
1987 private clinical records did not link the right knee 
arthralgia and right lower extremity pain to service.  The 
only evidence attempting to link these findings to service is 
the appellant's testimony and that of his spouse.  As noted 
above, though, lay testimony cannot serve as competent 
medical evidence linking a current disorder with service 
because a lay person does not possess the requisite medical 
expertise.  See Espiritu, 2 Vet. App. at 494-95.  

Therefore, in the absence of competent medical evidence 
linking the current disorders with service, these claims are 
not well grounded.  Because the claim is not well grounded, 
VA is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81.  

III.  Hearing Loss

The service medical records indicate that at an enlistment 
examination in August 1968 pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
--
5
LEFT
5
5
10
--
15

A December 1968 service audiological evaluation revealed pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
-5
5
LEFT
5
5
10
5
15

A May 1969 service audiological evaluation showed pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
10
LEFT
5
10
5
15
20

Audiological evaluation in June 1971, at separation from 
service, revealed pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
10
10
LEFT
20
10
10
5
10

The appellant filed his application for service connection 
for hearing loss in January 1992.  VA audiological evaluation 
in April 1992 showed pure tone thresholds, in dB, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
20
LEFT
5
10
10
10
15

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 94 percent correct in 
the left ear.  

In July 1992, the appellant's former spouse stated that his 
decreased hearing was due to his time spent around gunfire 
and aircraft noise.  

A well-grounded claim of service connection for hearing loss 
must comply with the provisions of 38 C.F.R. § 3.385:

Impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
[(Hz)] is 40 [dB] or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 [Hz] are 26 [dB] or 
greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  

However, the results of the April 1992 VA audiometric 
evaluation did not yield any of the applicable frequencies at 
or greater than 40 dB.  Nor do these measurements show at 
least three frequencies at or greater than 26 dB, or speech 
recognition scores less than 94 percent.  Therefore, the only 
evidence of the severity of the current hearing loss does not 
satisfy the criteria that would illustrate current impaired 
hearing in accordance with 38 C.F.R. § 3.385.  

Because the evidence does not show current impaired hearing, 
it does not satisfy the initial element of a well-grounded 
claim requiring evidence of a current disorder.  See Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  For this 
reason, the Board need not reach the second and third 
elements of a well-grounded claim, requiring evidence of a 
disease or injury in service and a link between the current 
disorder and the in-service disease or injury.  Because the 
claim is not well grounded, VA is under no duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

IV.  Other Considerations

In this decision, the Board has determined that the claims of 
service connection for right sciatic neuritis, right hip 
strain, a leg disorder, and bilateral hearing loss are not 
well grounded.  Although where claims are not well grounded 
VA does not have a statutory duty to assist the claimant in 
developing facts pertinent to the claim, it may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette, 8 Vet. App. 
at 75.  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the May 1994 statement of the case and in the June 1995 
and September 1998 supplemental statements of the case in 
which the appellant was informed that the reason for the 
denial of the claim was the lack of evidence linking right 
sciatic neuritis, right hip strain, and a leg disorder to 
service, and the lack of evidence of current bilateral 
impaired hearing.  Furthermore, by this decision, the Board 
is informing the appellant of the evidence which is lacking 
and that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for low back disability is denied.  

Service connection for right sciatic neuritis is denied.  

Service connection for right hip strain is denied.  

Service connection for leg disorders is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

The appellant acknowledges he was not directly exposed to 
combat, but did serve in a combat zone.  He maintains, 
essentially, that he served on Okinawa in 1969 and 1970, with 
periods of temporary duty as part of an aircrew aboard C-130s 
flying between air bases in Vietnam and Okinawa or Guam 
evacuating wounded personnel, dead bodies, and prisoners.  He 
also asserts he found the bodies of soldiers and pilots who 
had been killed in aircraft accidents and was shot at by the 
enemy while changing an aircraft tire.  

The claim of service connection for a psychiatric disorder, 
including PTSD, is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, it is not inherently 
implausible.  See Gaines v. West, 11 Vet. App. 353, 357 
(1998); Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 
(1997) (defining a well-grounded PTSD claim as requiring 
medical evidence of a current disorder, lay evidence, 
presumed credible, of an in-service stressor, and medical 
evidence linking the two).  See also Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  The evidence of record includes 
current evidence of a psychiatric disorder and PTSD; the 
November 1994 VA psychiatric examination included a diagnosis 
of PTSD and major depression.  Although the service medical 
records are silent as to psychiatric symptomatology in 
service, the appellant's testimony of exposure to stressful 
events must be presumed true and are conditionally accepted 
as showing an in-service psychiatric injury for purposes of 
the second element of a well-grounded claim.  See Gaines, 11 
Vet. App. at 357; Cohen, 10 Vet. App. at 136-37; Robinette, 
8 Vet. App. at 75-76; King, 5 Vet. App. at 21 (truthfulness 
of this evidence must be presumed when determining whether a 
claim is well grounded).  The November 1994 VA psychiatric 
examination report indicated that the appellant's claimed 
traumatic experiences in Vietnam resulted in PTSD, thereby 
satisfying the final element of a well-grounded claim by 
linking the current psychiatric disorder and PTSD to service.  

Because the claim is well grounded, VA must assist the 
appellant in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The Board remanded the claim in April 
1996 for further development, to include obtaining detailed 
information from the appellant as to his claimed stressors, 
providing that information to the U.S. Joint Services 
Environmental Support Group (ESG) (since renamed the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)) for verification, and affording him a VA 
psychiatric examination to determine the etiology of his 
current disorders.  As noted above, the appellant is entitled 
to compliance with the Board's remand directives.  Stegall, 
11 Vet. App. at 270-71.  

In accordance with the remand directives, the RO sought 
information from the appellant concerning his claimed 
stressors.  As with the development of information regarding 
the low back disorder claim, discussed above, the RO sent a 
letter in May 1996 to the appellant at an address in 
California; an identical follow-up letter was sent in 
November 1996 to an address in Louisiana.  The appellant did 
not respond.  Thereafter, the appellant moved from this last 
known address and efforts to identify his whereabouts were 
unsuccessful.  VA has taken thorough and appropriate action 
to locate the appellant, who, unfortunately, has not kept VA 
apprised of his whereabouts.  The duty to assist is a two-way 
street, and VA is not required to turn up heaven and earth to 
find him.  See Hyson, 5 Vet. App. at 265 (VA must demonstrate 
that its communications were sent to the claimant's last 
address of record); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (the duty to assist is not always "a one-way 
street").  

The April 1996 remand also directed the RO to schedule the 
appellant for a VA psychiatric examination to determine the 
etiology of any current psychiatric disorder.  For the same 
reasons as discussed above with respect to the low back 
disability claim, the appellant's failure to keep VA informed 
of his whereabouts makes it impossible to accurately notify 
him to report for an examination, frustrating VA efforts to 
comply with the remand directives.  Compare Hyson, 5 Vet. 
App. at 265, with Stegall, 11 Vet. App. at 270-71.  

The remand further directed the RO, after receiving the 
appellant's statement of his claimed stressors, to send that 
information to ESG in an effort to verify the claimed 
stressors.  Although compliance with the remand directives is 
outweighed by the appellant's failure to provide relevant 
information, in this case the Board is of the opinion that 
some information already of record may permit USASCRUR to 
provide some valuable information.  

During his period of service, the appellant was assigned to 
the 374th Field Maintenance Squadron, but now claims 
stressful experiences with other units to which he was 
temporarily assigned.  He reported these units as the 834th 
Air Division and the 51st Combat Support Group.  (He also 
noted he was assigned to the 47th Tactical Airlift Squadron, 
but the service personnel records show that unit as based at 
Forbes Air Force Base in Kansas, rather than on Okinawa.)  
His personnel records show three periods of temporary duty: 
from November 6 to December 28, 1969; from January 15 to 
February 16, 1970; and from June 30 to July 14, 1970.  

Although the appellant has not been cooperative in providing 
more detailed information probably required by USASCRUR, his 
assertion of temporary duty with the 834th Air Division and 
the 51st Combat Support Group, supported by service personnel 
record entries documenting three periods of temporary duty 
during his service overseas, raises concerns over the 
employment of those units and whether that employment was 
consistent with the appellant's claim.  The claim will be 
remanded for the RO to determine (1) the employment of the 
834th Air Division and the 51st Combat Support Group and (2) 
whether the appellant was assigned to either of these units 
during the applicable periods of temporary duty.  In doing 
so, the RO should ask USASCRUR to provide information as the 
employment of the units and the National Personnel Records 
Center (NPRC) to provide information as to the appellant's 
assignment to these units.  

Once this development is complete, the RO should readjudicate 
the claim, with reference to regulatory changes to 38 C.F.R. 
§ 3.304(f).  64 Fed. Reg. No. 117, 32,807-08 (June 18, 1999) 
(to be codified at 38 C.F.R. § 3.304(f)).  See 38 U.S.C.A. 
§ 1154(b); Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
This regulatory change simply implemented the Cohen decision.  
See generally Gaines, 11 Vet. App. at 357-59; Cohen, 10 Vet. 
App. at 136-53; West v. Brown, 7 Vet. App. 70 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993); Hayes v. Brown, 5 Vet. App. 
60 (1993) (existence of event claimed as a recognizable 
stressor is an adjudicatory, rather than medical, question; 
medical diagnosis of PTSD not clearly based on accepted 
stressor is inadequate).  See also Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

The case is REMANDED for the following development:

1.  The RO should obtain through official 
channels copies of the appellant's 
complete service personnel file, 
including copies of any orders 
authorizing temporary duty from November 
6 to December 28, 1969; from January 15 
to February 16, 1970; and from June 30 to 
July 14, 1970.  If no such orders are 
associated with the personnel file, NPRC 
or the appropriate service department 
should so indicate for the record.  

2.  The RO should review the claims file, 
and the discussion above, and thereafter 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
appellant's claimed stressor(s), should 
be sent to USASCRUR, at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
provide information as to the employment 
of the 834th Air Division and the 51st 
Combat Support Group, specifically 
whether those units were involved in 
transport of wounded personnel, dead 
bodies, or prisoners between Vietnam and 
Guam or Okinawa.  If unable to provide 
such information, USASCRUR should be 
asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO's attention is 
directed to the law cited in the 
discussion above.  If it is determined 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service or prior to service it has 
determined the record establishes.  In 
reaching this determination, they should 
address any credibility questions raised 
by the record.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

